 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   KEITH L. BLACKWELL,                         Case No. CV 15-08968 PA (AFM)
11                       Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
12
            v.                                   AND RECOMMENDATIONS OF
13                                               UNITED STATES MAGISTRATE
     UNITED STATES OF AMERICA,                   JUDGE
14   et al.,
15
                         Defendants.
16

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
19   Recommendation of United States Magistrate Judge. Further, the Court has engaged
20   in a de novo review of those portions of the Report to which Petitioner has objected.
21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation is
22   accepted and adopted; (2) Defendants’ motion for summary judgment on the issue of
23   exhaustion as to Defendants Regina Blair, Arthur Floyd and Rudolph Leyvas is
24   granted; (3) judgment in favor of Defendants Regina Blair, Arthur Floyd, and
25   Rudolph Leyvas shall be entered; and (4) Defendants’ motion for summary judgment
26

27

28
 1   on the issue of exhaustion as to the claim against Dr. Jaspal Dhaliwal in the Fourth
 2   Amended Complaint is denied.
 3

 4   DATED: March 13, 2019
 5

 6
                                           ____________________________________
                                                    PERCY ANDERSON
 7                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
